 

Exhibit 10.1

 

AMENDMENT TO SERIES J WARRANT TO PURCHASE COMMON STOCK

 

This Amendment to Series J Warrant to Purchase Common Stock (“Series J Warrant”
and such amendment, the “Amendment”) by and between Arch Therapeutics, Inc., a
Nevada corporation (the “Company”), and Ana Parker (“Warrant Holder”) is made as
of November 6, 2020 (the “Effective Date”).

 

RECITALS

 

WHEREAS, on June 4, 2020, the Company issued a Series J Warrant to the Warrant
Holder exercisable for up to 3,375,000 shares of the Company’s common stock,
$0.001 par value per share (“Common Stock”);

 

WHEREAS, the original term of the Series J Warrant issued to the Warrant Holder
was one (1) year;

 

WHEREAS, the Company is contemplating conducting a private placement exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), of unsecured convertible promissory (the “Convertible Note
Financing”);

 

WHEREAS, the Company agreed to extend the term of the Warrant Holder’s Series J
Warrant by up to an additional eighteen (18) months in exchange for the Warrant
Holder’s participation in the Convertible Note Financing and the Warrant Holder
agreed that such amendment was adequate consideration to participate in the
Convertible Note Financing;

 

WHEREAS, Section 8(m) of the Series J Warrant provides that the Series J Warrant
may be modified or amended with the written consent of the Company and the
Warrant Holder; and

 

WHEREAS, as contemplated by the parties, the Warrant Holder has made the
required investment in the Convertible Notes Financing.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.Definitions.

 

a.The terms defined in the Preamble and Recitals are incorporated herein.

 

b.Capitalized terms not otherwise defined in this Amendment shall have the
meaning given to them in the Series J Warrant.

 

2.Amendments to Series J Warrant. The preamble to the Series J Warrant is hereby
deleted in its entirety and replaced with the following as of the Effective
Date:

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Ana Parker or his or her assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof (the “Initial Exercise Date”)
and on or prior to 5:00 p.m. (New York City time) on the thirtieth (30th) month
anniversary of the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Arch Therapeutics, Inc., a Nevada
corporation (the “Company”), up to 3,375,000 shares (as subject to adjustment
hereunder, the “Warrant Shares”) of Common Stock. The purchase price of one
share of Common Stock under this Warrant shall be equal to the Exercise Price,
as defined in Section 2(b).

 



 

 

 

3.GOVERNING LAW. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the choice of law provisions thereof.

 

4.Miscellaneous. To the extent that there are any inconsistencies between the
terms of any Series J Warrant and the terms of this Amendment, the terms of this
Amendment shall prevail in effect. This Amendment may be executed by the Parties
in counterparts and may be executed and delivered by facsimile or other means of
electronic communication and all such counterparts, taken together, shall
constitute one and the same agreement. A signed copy of this Amendment delivered
by facsimile, e-mail or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Amendment. Except as otherwise expressly provided herein, Series J Warrant shall
continue to be in full force and effect.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Warrant Holders and the Company have caused their
respective signature page to this Amendment to be duly executed as of the date
first written above.

 

  ARCH THERAPEUTICS, INC.         By:                        Name: Terrence W.
Norchi, M.D   Title: President, Chief Executive Officer                   Name:
Ana Parker

 



 

